Citation Nr: 1504142	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  08-29 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a March 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before the undersigned Veterans Law Judge in a December 2009 Travel Board hearing.  A transcript of the hearing is of record. 

When this matter was before the Board in April 2013, the Board denied service connection for a psychiatric disability, to include as due to a service-connected disability.  The Veteran appealed the Board's April 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 order, the Court granted the parties' Joint Motion for Remand, which vacated the Board's April 2013 decision and remanded the case for compliance with the terms of        the Joint Motion.  In July 2014, the Board remanded this matter for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon further review of the record, the Board finds that remand is once again necessary to ensure that all efforts have been made to obtain any outstanding relevant evidence that could support the Veteran's claim.

The Veteran's brother and guardian provided an account as early as March 1983    that the Veteran initially served in an intelligence capacity with the Army Security Agency, but was subsequently transferred to a military police unit after experiencing  a mental breakdown.  The brother also related in-service mental health treatment of the Veteran while he was stationed in Korea.  Currently associated service treatment records, while negative for evidence of mental health treatment, do show that in December 1953, the Veteran was assigned to Company B of the ASA, or Army Security Agency.  They further show that in June 1954, he was attached to "Fld Sta 8601 AAU VHFS," which research reveals is the Field Station, 8601st Administration Area Unit, Vint Hill Farm School, where intelligence or security work was taught and/or performed.  Then, sometime around August 1954, the Veteran was assigned to the 101st Military Police Company.  Such information tends to lend some support to the account of the Veteran's brother. 

It does not appear from a review of the record that efforts have been made to obtain, directly, records from the in-service hospitalizations or treatment reported by the Veteran's brother.  In this regard, the Veteran's brother has reported in-service psychiatric treatment of the Veteran sometime around October 1953 while the Veteran was stationed at Fort Devens, Massachusetts.  It appears from research of the history of Fort Devens that from 1951 to 1962, there was a US Army Hospital  at Fort Devens.  Thus, efforts should be made to locate and associate any hospital treatment records pertaining inpatient or clinical treatment of the Veteran at the US Army Hospital at Fort Devens sometime in or around October 1953.  

Similarly, the Veteran's brother has reported inpatient psychiatric treatment while the Veteran was stationed at Daegu, Korea, and the Veteran also has reported serving in Incheon, Korea.  Available service records show that the Veteran served in Korea from approximately January 1955 to June 1956, during which times he was assigned to "Co. I, 19th Inf Regt" (June 1955) and "8224th MP Sec Det" (October 1955), and during which times he was variously treated by the 137th Medical Detachment (June 1955), the 43rd Mobile Army Surgical Hospital (MASH) (October 1955), and the 130th Medical Detachment (October 1955 and March 1956).  Therefore, efforts should be made to locate any inpatient or clinical records from the Veteran's time in Korea from the appropriate sources, to include the Army Garrison Daegu, Korea. 

In this regard, the records of inpatient or "clinical" treatment in service are sent to the National Personnel Records Center (NPRC), after 1-2 calendar years, but are kept in a separate file from the file containing other service treatment records.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Sections A and B. 

Additionally, given that morning reports contain information for Army Veterans who were hospitalized between 1912 and 1980, a separate search for morning reports from the NPRC, Records Management Center (RMC), or from other appropriate locations, for the alleged Army service treatment records should be performed.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 35, Block cc.  A separate search for extracts from the Surgeon General's Office (SGO) would be appropriate here for the treatment at the US Army Hospital at Fort Devens around October 1953, as SGO extracts contain information for Army Veterans who were hospitalized between 1942 and 1945 and between 1950 and 1954.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 28, Block b.

If any additional records are obtained on remand, a VA addendum should be obtained regarding whether the Veteran's psychiatric disorder is related to service.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain additional service treatment records pertaining to the Veteran's mental health treatment.  Efforts should be made to obtain any service hospital records kept separate, to include records from the US Army Hospital at Fort Devens from around October 1953.

The RO should take all indicated action to request any alleged INPATIENT OR "CLINICAL" RECORDS from the Army Hospital at Fort Devens, the appropriate hospital at Army Garrison Daegu, South Korea, or from the 130th Medical Detachment, 137th Medical Detachment, or 43rd MASH.

All attempts to secure the inpatient and clinical service treatment records must be documented in the claims file.  If no inpatient or clinical records are available, or further attempts to secure them would be futile, a response to that effect should be documented in the file.

2.  The AOJ should request Surgeon General Office extracts for the period from August 1953 to August 1956 through official sources.  If these records are unavailable or no longer exist, a negative reply to this effect is required from the NPRC or other appropriate facility.

3.  If and only if additional service records are obtained, the claims file should be returned to the examiner who provided the September 2014 VA opinion for an addendum opinion.  If the September 2014 VA examiner is unavailable, then obtain an opinion from another qualified VA psychologist or psychiatrist.  Following a review of the record, the examiner should state whether it is more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50/50 probability) that the Veteran's psychiatric disability arose during service or is otherwise related      to service.  

The examiner should explain his/her reasoning for the opinion provided.  If the examiner still cannot provide   the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).
 
4.  After completion of the above development, and any additional development deemed warranted, the Veteran's claim should be readjudicated.  If the claim remains denied, he and his representative should be provided   with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



